                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JEFFREY CHARLES,

                       Plaintiff,

v.                                                          Case No: 6:19-cv-1370-Orl-41GJK

ORANGE COUNTY SHERIFF’S
OFFICE, ORANGE COUNTY JAIL and
9TH CIRCUIT COURT,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 3), which is construed as a motion to proceed in forma

pauperis. United States Magistrate Judge Gregory J. Kelly issued a Report and Recommendation

(Doc. 4), in which he recommends that the Motion be denied. (Id. at 4). Further, Judge Kelly

recommends that the Complaint (Doc. 1) be dismissed without prejudice and that Plaintiff be given

an opportunity to file an amended complaint along with a renewed motion to proceed in forma

pauperis. (Doc. 4 at 4).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 4) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs (Doc. 3), construed as a motion to proceed in forma pauperis, is DENIED.



                                            Page 1 of 2
           3. The Complaint (Doc. 1) is DISMISSED without prejudice. On or before

              September 24, 2019, Plaintiff may file an amended complaint and a renewed

              motion to proceed in forma pauperis. Failure to do so may result in dismissal of the

              case without further notice.

       DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                             Page 2 of 2
